Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 14, 27, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1 line 15: “the RRC connection state” lacks antecedent basis.
b)  Claim 3 lines 1-2: “the reporting type indicator” lacks antecedent basis.
c)  Claim 9 line 4: “the notification” lacks antecedent basis.
d)  Claim 14 lines 1-2: “the reporting type indicator” lacks antecedent basis.
e)  Claim 27 line 12: “the RRC connection state” lacks antecedent basis.
f)  Claim 38 line 11: “the RRC connection state” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7, 8, 12-16, 18, 19, 23, 27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al.
Referring to claim 1, Ryu et al disclose in Figures 9-10 a method for obtaining state information regarding a UE, the method comprising:
An AMF, transmitting (S901, S1001) to a RAN, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  
The request comprising an instruction for configuring the RAN such that, in a case where the RAN, in response to the notification request, transmits to the AMF a first notification indicating that the UE is in a RRC-inactive state.  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-connected state or an RRC-inactive 
The RAN:
(i) Transmits a second notification to the AMF in response to the notification request, wherein the second notification indicates that the UE is in an RRC-connected state.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  UE was initially in an RRC-inactive state and changes to a RRC-connected state.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed, if UE was initially in an RRC-inactive state and changed to a RRC-connected state, RAN transmits a second notification to AMF reporting that UE has changed to a RRC-connected state.
(ii) Ceases transmitting further subsequent notifications as a result of transmitting the second notification.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-connected, RAN will not transmit any other reports regarding the state of UE to AMF. 
The AMF receiving the first notification from the RAN, the first notification comprising an indication regarding the RRC connection state of the UE.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is initially in a RRC-inactive state, wherein a RRC-inactive state is a claimed “RRC connection state” of UE.  Refer to Sections 0189-0195.
notification identifying the UE.  
Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AMF, transmitting to a RAN, a notification identifying the UE.  One would have been motivated to do so to identify the UE for which state information is requested.
Referring to claim 2, Ryu et al disclose in Figures 9-10 wherein the request is a UE State Transition Notification Request (RRC state reporting control message) and the instruction is a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE (claimed “UE State Transition Notification Request”).  The RRC state reporting control message may include a request type IE (claimed “reporting typing indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AM indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the 
	Referring to claim 3, Ryu et al disclose in Figures 9-10 wherein the reporting type indicator is an RRC-Connected state notification.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE (claimed “reporting typing indicator”) indicating which type of reporting RAN should perform.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  UE was initially in an RRC-inactive state and changes to a RRC-connected state.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed, if UE was initially in an RRC-inactive state and changed to a RRC-connected state, RAN transmits a second notification to AMF reporting that UE has changed to a RRC-connected state.  So, the RRC state reporting control message with the request type IE can be used by RAN to notify to AMF that UE is in a RRC-connected state.  Refer to Sections 0189-0195.
	Referring to claim 4, Ryu et al disclose in Figures 9-10 wherein the instruction is further configured for causing the RAN to transmit no other notifications between the first notification and the second notification.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is initially in an RRC-inactive state.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed, if UE was initially in an RRC-inactive state and changed to a RRC-connected state, RAN transmits a second notification to AMF reporting that UE has changed to a RRC-connected state.  Also since RAN performs reporting to AMF only one time when the RRC state of UE is changed, RAN will 
Referring to claim 7, Ryu et al disclose in Figures 9-10 wherein the first notification comprises UE location information (UE location value).  A request information IE in addition to the request type and the reporting period may be included in the RRC state reporting control message. The request information IE may indicate a UE location value, which comprises an identifier of a cell to which the UE belongs and an identifier of a tracking area to which the UE belongs.  Refer to Sections 0189-0195.
	Referring to claim 8, Ryu et al disclose in Figures 9-10 wherein the UE location information comprises cell identity information and TAI information.  A request information IE in addition to the request type and the reporting period may be included in the RRC state reporting control message. The request information IE may indicate a UE location value, which comprises an identifier of a cell to which the UE belongs and an identifier of a tracking area to which the UE belongs.  Refer to Sections 0189-0195.
	Referring to claim 12, Ryu et al disclose in Figures 9-10 a method, performed by a RAN, for providing state information regarding a UE, the method comprising:
Receiving (S901, S1001), from an AMF, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below) and comprising a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  
In response to receiving the notification request:
Transmitting to the AMF a first notification indicating that the UE is in an inactive state.  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) 
After transmitting to the AMF the first notification, detecting that the UE has transitioned from the inactive state to an active state.  UE was initially in an RRC-inactive state and changed to a RRC-active state.
Subsequent to detecting that the UE has transitioned from the inactive state to an active state, transmitting to the AMF a second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed, if UE was initially in an RRC-inactive state and changed to a RRC-active state, RAN transmits a second notification to AMF reporting that UE has changed to a RRC-active state.

Ryu et al do not specifically disclose receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator. 
Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator.  One would have been motivated to do so to identify the UE for which state information is requested.
	Referring to claim 13, Ryu et al disclose in Figures 9-10 wherein the notification request is a UE State Transition Notification Request (RRC state reporting control message).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE (claimed “UE State Transition Notification Request”).  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AM indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state 
	Referring to claim 14, refer to the rejection of claim 3.
	Referring to claim 15, Ryu et al disclose in Figures 9-10 wherein refraining from transmitting to the AMF further notifications responsive to the notification request is performed as a result of the second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF.  Refer to Sections 0189-0195.
	Referring to claim 16, refer to the rejection of claim 4.
	Referring to claim 18, refer to the rejection of claim 7.
	Referring to claim 19, refer to the rejection of claim 8.
	Referring to claim 23, Ryu et al disclose in Figures 9-11 a RAN, being configured to:
Receive from an AMF, a notification request identifying the UE and comprising a reporting type indicator.
In response to receiving the notification request:

After transmitting to the AMF the first notification, detecting that the UE has transitioned from the inactive state to an active state.
Subsequent to detecting that the UE has transitioned from the inactive state to an active state, transmit to the AMF a second notification indicating that the UE is in the active state.
Subsequent to transmitting the second notification indicating that the UE is in the active state, refrain from transmitting to the AMF further notifications responsive to the notification request.
Ryu et al do not specifically disclose receive from an AMF, a notification request identifying the UE and comprising a reporting type indicator.  Refer to the rejection of claim 12.
Referring to claim 27, Ryu et al disclose in Figures 9-10 a method performed by an AMF for obtaining state information regarding a UE, the method comprising:
Transmitting (S901, S1001) to a RAN a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below). and comprising a reporting type indicator (request type IE) indicating the AMF requesting to receive, in response to the notification request, a first notification from the RAN indicating that the UE is in a RRC-inactive state; and receive, subsequent to the RAN detecting that the UE has transitioned from the inactive to an active state, a second notification from the RAN indicating that the UE is in an RRC-connected state.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE (claimed “reporting type indication”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a 
Receiving the first notification from the RAN, the first notification comprising an indication regarding the RRC connection state of the UE.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is initially in a RRC-inactive state, wherein a RRC-inactive state is a claimed “RRC connection state” of UE.  Refer to Sections 0189-0195.
Ryu et al do not specifically disclose transmitting to a RAN a notification request identifying the UE and comprising a reporting type indicator indicating the AMF requesting to receive…
Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be identifying the UE and comprising a reporting type indicator indicating the AMF requesting to receive…  One would have been motivated to do so to identify the UE for which state information is requested.
	Referring to claim 38, Ryu et al disclose in Figures 9-10 an AMF being configured to:
Transmit to a RAN a notification request identifying the UE and comprising a reporting type indication indicating the AMF requesting to receive, in response to the notification request, a first notification from the RAN indicating that the UE is in a RRC-inactive state.
Receive, subsequent to detecting that the UE has transitioned from the inactive to an active state, a second notification from the RAN indicating that the UE is in an RRC-connected state.
Receive the first notification from the RAN, the first notification comprising an indication regarding the RRC connection state of the UE.
Ryu et al do not specifically disclose transmit to a RAN a notification request identifying the UE and comprising a reporting type indication indicating the AMF requesting to receive… Refer to the rejection of claim 27.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al, and in further view of U.S. Publication No. 20150373608 to Zhu et al ‘608.
Ryu et al do not disclose receiving a message from a CN node, the message from the CN node comprising an instruction to put the UE in the RRC-connected state.
receiving a message from a CN node, the message from the CN node comprising an instruction to put the UE in the RRC-connected state.  One would have been motivated to do so to allow a network node to instruct when UE to enter RRC-connected mode.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al, and in further view of U.S. Publication No. 20120096154 to Chen et al.
Ryu et al do not disclose wherein the notification request is configured for causing the RAN to transmit the first notification after paging the UE.
Chen et al disclose in Figures 3-4 that MME sends a paging message to UE, then UE receives the paging message, and then UE sends a paging response to MME.  After receiving the paging response from UE, MME determines that the state of UE changes from the idle state to the connected state, so MME pages the UE to determine that state of UE.  Refer to Sections 0091-0131.  By applying Chen et al to Ryu et al:  RAN of Ryu et al determines the state of UE and reports the state to AMF; RAN of Ryu et al can determine that state of UE by paging UE as disclosed by Chen et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the notification request is configured for causing the RAN to transmit the first notification after paging the UE.  One would have been motivated to do so to determine the state of the UE by paging the UE.
Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in .
Referring to claims 9 and 20, Ryu et al disclose in Figures 9-10 wherein the notification request is further configured for causing the RAN to, determine a RRC state of the UE, and as a result of determining that the UE is in a RRC-connected state, transmit the notification to the AMF …  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may determine the RRC state of UE as RRC-connected/active state or an RRC-inactive state, and then perform reporting on whether the RRC state of the UE is an RRC-connected/active state or an RRC-inactive state to the AMF.  Refer to Sections 0189-0195.
Ryu et al do not disclose wherein the notification request is further configured for causing the RAN to, determine a RRC state of the UE, and as a result of determining that the UE is in a RRC-connected state, transmit the notification to the AMF without paging the UE.
Chen et al disclose in Figures 3-4 and Sections 0091-0131 wherein if UE is determined to not be in the connected state, MME pages UE, so MME does not page UE when UE is in the connected state. without paging the UE.  One would have been motivated to do so since conventionally, a UE is not paged when UE is in the connected state. 
	Referring to claims 10 and 21, Ryu et al do not disclose wherein the notification request further comprises a reachability indicator (request type IE) for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) … the RAN determining that the UE is in a RRC-Inactive state.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE (claimed “reachability indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the 
Ryu et al do not disclose wherein the notification request further comprises a reachability indicator for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) page the UE as a result of the RAN determining that the UE is in a RRC-Inactive state.
Chen et al disclose in Figures 3-4 and Sections 0091-0131 wherein if UE is determined to not be in the connected state, MME pages UE, so MME pages UE when UE is in the inactive state.  Deivasigamani et al disclose in Section 0036 wherein UE is determined to be in connected mode, UE does not receive any pages, so nodes only page UE when UE is determined to be in the inactive state.  By applying Chen et al and Deivasigamani et al to Ryu et al:  RAN of Ryu et al determines the state of UE and reports the state to AMF; RAN of Ryu et al can determine that state of UE as being inactive and page UE, as disclosed by Chen et al and Deivasigamani et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the notification request further comprises a reachability indicator for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) page the UE as a result of the RAN determining that the UE is in a RRC-Inactive state.  One would have been motivated to do so since conventionally, a UE is paged when UE is in the inactive state. 
	Referring to claims 11 and 22, Ryu et al disclose in Figures 9-10 wherein the notification request is further configured for causing the RAN to transmit no other notifications regarding the RRC connection state of the UE between the steps of determining the RRC connection state of the UE and transmitting the first notification to the AMF.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180198867 to Dao et al disclose in Figures 1-83B a method for management of PDU sessions, including PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and UE handover procedures, wherein an AMF performs state transitions of the UE between idle and connected states.  Refer to Sections 0104-0746.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 18, 2022